   Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 1 of 56


                                            Pages 1 - 55

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Orrick, Judge

DELPHINE ALLEN, et al.,           )
                                  )
           Plaintiffs,            )
                                  )
  VS.                             )   NO. C 00-4599 WHO
                                  )
CITY OF OAKLAND, et al.,          )
                                  )
           Defendants.            )
                                  )

                              San Francisco, California
                              Wednesday, August 21, 2019

                    TRANSCRIPT OF PROCEEDINGS

APPEARANCES:
APPEARANCES

For Plaintiffs:
                         LAW OFFICES OF JAMES B. CHANIN
                         3050 Shattuck Avenue
                         Berkeley, California 94705
                   BY:   JAMES B. CHANIN, ESQ.

                         LAW OFFICES OF JOHN L. BURRIS
                         1212 Broadway, Suite 1200
                         Oakland, California 94612
                   BY:   JOHN L. BURRIS, ESQ.


For Defendant City of Oakland:
                       OFFICE OF THE CITY ATTORNEY
                       One Frank H. Ogawa Plaza, 6th Floor
                       Oakland, California 94612
                  BY: DAVID PEREDA, ESQ.

          (APPEARANCES CONTINUED ON FOLLOWING PAGE)

Reported By:   Ruth Levine Ekhaus, RDR, FCRR
               Official Reporter, CSR No. 12219
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 2 of 56   2


1    APPEARANCES:
     APPEARANCES     (CONTINUED)

2    For Intervenor Oakland Police Officers' Association:
                              RAINS LUCIA STERN PC
3                             2300 Contra Costa Boulevard, Suite 230
                              Pleasant Hill, California 94523
4                        BY: ROCKNE A. LUCIA, JR., ESQ.

5    Also Present:   Elizabeth "Libby" Schaaf, Frederick Shavies,
                     Barbara J. Parker, Sekou Millington,
6                    Ryan Richardson, Daren Allison,
                     Leronne Armstrong, Virginia Gleason,
7                    Kristin Burgess, Sabrina B. Landreth

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 3 of 56      3
                                PROCEEDINGS

1    Wednesday - August 21,
                        21, 2019                                  3:36 p.m.

2                            P R O C E E D I N G S

3              THE COURT:    Good afternoon, everybody.     Please be

4    seated.

5              THE CLERK:    We're here in Case Number 00-4599, Allen,

6    et al., versus City of Oakland, et al.

7         Counsel, if you would please approach and enter your

8    appearance for the record.

9              MR. PEREDA:   Good afternoon, Your Honor.      David Pereda

10   for the City, and with me, among many others, are the Mayor,

11   City Attorney, the City Administrator, Chief Kirkpatrick, her

12   executive staff, and several designated experts who can address

13   any questions the Court has about specific reforms and

14   practices within the Department.

15             THE COURT:    Thank you.   Good afternoon.    Good

16   afternoon.

17             MR. LUCIA:    Good afternoon, Your Honor.     Rocky Lucia

18   for Intervenor Oakland POA.

19             MR. CHANIN:   Good afternoon, Your Honor.      James Chanin

20   for plaintiffs.

21             MR. BURRIS:   Good afternoon, Your Honor, John Burris

22   for plaintiff.

23             THE COURT:    Good afternoon to everyone.     So the

24   plaintiffs' view in this case is that OPD has regressed.         I'm

25   not sure that that's true.
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 4 of 56     4
                                PROCEEDINGS

1         I think -- I have been receiving reports from the City

2    that are more optimistic than reality since I took over this

3    case.   And the City's most recent report is the least searching

4    of all.

5         If OPD had truly been in compliance with the NSA, the

6    problems shown by the sex scandal, the handing of the Pawlik

7    investigation, the underreporting of uses of force, and the

8    other issues raised in the CMC would not have been possible.

9    And here we are.

10        The only way the NSA gets completed is with honest

11   information and verifiable data and evidence that OPD is asking

12   the hard questions and making the hard decisions without fear

13   or favor.

14        I'm concerned about many of the recent developments and

15   I'll mention just one, which is the use of force information

16   shown by OIG's audit.    In 36 percent of reviewed cases force

17   occurred and was not reported.     38 percent of cases did not

18   follow PDRD policy.    All of the unreported incidents involved

19   people of color.   Seventeen of 19 unreported pointing a firearm

20   cases involved African-Americans, two involved Hispanics.

21   There was potential misconduct in 45 percent of the cases.

22        And OIG's audit and recommendations were more

23   comprehensive than OPD's response to them.

24        I do not ignore that stocks are significantly down.         Also

25   the risk management meetings appear to identify real issues of
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 5 of 56   5
                                PROCEEDINGS

1    concern.    It's not clear to me that change is being effected as

2    a result of that identification, and I hope that becomes clear

3    in time.    The next such meeting that I want to attend will be

4    an area-level risk management meeting.

5         I was hoping today that I could applaud the City for

6    implementing vision, whose implementation has been delayed but

7    I'm hoping that I can do that in the next session.

8         The graphs at the end of the City's statement show general

9    progress.    But let's remember the focus of this case is

10   eliminating racial disparities.      I would like to expect that

11   the recruiting efforts of OPD, the training of officers, the

12   supervisory monitoring of those who need assistance and, if

13   necessary, the termination of those who cannot change with the

14   Department will make a difference.

15        That day does not seem near to me.       But, it is achievable

16   with leadership that demands the highest standards from itself

17   and its officers.   Nothing else is going to make a difference.

18   I'm not interested in PR justifications or press release status

19   reports.    I'm looking for progress.    And the best way to make

20   progress is to work together collaboratively.

21        I want to support the structure civic leadership has put

22   in place to achieve constitutional policing.        The monitoring

23   team and the compliance director have the skills and the

24   resources to help that process.      I have complete faith in them

25   and their ability, and they are the eyes and the ears of
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 6 of 56   6
                                PROCEEDINGS

1    the Court.

2           And, all of that said, there has not been recent progress

3    in critical areas in the NSA.     And if it takes more court

4    intervention to make that happen, then that's what will happen.

5           So I have a few questions.    I'm going to start with

6    Captan Millington.      After I have finished with my questions,

7    I'll ask the plaintiffs to make their remarks, limited to

8    10 minutes.    And then the OPA, and then I'll let the City

9    respond to everything, also in 10 minutes.

10          So, let's start with Captain Millington.

11              MR. MILLINGTON:    Good afternoon, Your Honor.

12              THE COURT:    Good afternoon.

13          So I had some questions about the IAD investigations,

14   starting with this one:      Why did the compliance rate fall so

15   low?    Why wasn't it reported earlier?     Why wouldn't I have

16   known about this before and how is this never going to happen

17   again?

18              MR. MILLINGTON:    Your Honor, again, just for the

19   Court, Sekou Millington, I'm the Internal Affairs Division

20   commander and responsible for this task.

21          When I assumed this assignment in 2018, there was some

22   assessments that I needed to make, one of those being our

23   division-level investigations needed to be organized,

24   recalibrated, re-accounted for.      At that time we had a few

25   challenges, what I call "perfect storm."
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 7 of 56    7
                                PROCEEDINGS

1         We had a staffing issue.     The internal person who tracks

2    those manually as a backup to Prime, our system that houses all

3    this information, was out.     We had an absence of the manager

4    for that position and some staffing challenges, in general,

5    with just record-keeping in Prime.

6         So, collectively, it created this group of cases which

7    actually came in, because I reviewed each and every one of them

8    in a timely fashion.    We have 180 days to complete the

9    investigation that I farmed out as a division-level

10   investigation.   It's incumbent on me and my team in Internal

11   Affairs to have those reviewed and ensure they are fair and

12   thorough and they are completed in a timely fashion.

13        Now, the cases that came in were, for the most part,

14   turned in in time.    The challenge that I had was getting them

15   reviewed and ensuring that they were thorough.        A lot of the

16   cases had to go back out for further work for more

17   clarification.   Some allegations were mis-- just process-wise,

18   it was something that I had to adjust to.       And I take ownership

19   for that.

20        I developed a plan with my team to, first, organize and

21   figure out every case that's outstanding and make sure that

22   they were accounted for.     I communicated this with the

23   compliance -- with the monitoring team commander, who I

24   communicated with on a regular basis.       And we were working on

25   systems to track more timely the division levels, where they
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 8 of 56       8
                                PROCEEDINGS

1    are, when they are due.

2         There was also an issue that I recognized very early and

3    that is that the investigators were complaining they weren't

4    trained well enough.    They had challenges in completing the

5    investigations because they weren't sure if they were doing

6    everything right when it came to POBOR and credibility

7    assessments.

8         A lot of feedback which -- and direction that I got from

9    the IMT, we implemented in the way of training.        We developed

10   training to deal with the folks that were most problematic.           I

11   also looked to reach outside and I communicate and contracted

12   with the Third Degree Communication, so we could hold two

13   courses yearly.   It's a three-day course that they would come

14   and teach us our basic internal affairs investigations is what

15   my investigators were mandated to have.       I heard that was a

16   reoccurring problem.

17        In addition to that three-day training, what we did was,

18   we recognized that all of the training that we kept seeing that

19   were problematic, the reason why we had to send cases back out,

20   and my division-level admin lieutenant added one day of

21   training, so total of four days during that time period.

22        In addition to that, we made the training a monthly

23   training for commanders in order to review the case thoroughly,

24   and then also investigators to investigate.       We worked

25   tirelessly with the City Attorneys Office who helped us form
        Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 9 of 56      9
                                PROCEEDINGS

1    the training and participated in administrative training.

2         All that said, I had a backlog of close to well over 100

3    cases.   It was troubling to me.     My staff had two

4    division-level investigators at the time, two recent transfers,

5    to the detection, learning what the expectations were.         We

6    weren't moving at a very fast click because I wanted to make

7    sure we also didn't get questioned when the review time came

8    with IMT.    I had to be sure about that.

9         In any case, I'm not making any excuses.        There was a

10   backlog.    And what we did to fix it, we developed a plan.

11   There was a staffing issue where I needed more investigators.

12   We prepared a proposal, which I presented to the chief, and she

13   accepted it.    We were able to recruit and vet close to 13

14   sergeants and lieutenants, collectively, to push through this.

15        The review started.     It took about three months.      What we

16   had to do was also train those investigators to make sure we

17   meet the expectations of the IMT before the review.         Not only

18   for them, but for us, for investigative sufficiency.         Once they

19   were trained, we handed them cases and got ourselves caught up.

20        The filing cabinet where those are housed are now empty

21   and we're actually going to get them removed, because I don't

22   plan on having them filled back up.

23        A couple of things we did to ensure that this won't happen

24   again, first of all, I'm directly involved with the cases.

25   This is a daily thing for me.     Once the cases are presented to
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 10 of 56   10
                                PROCEEDINGS

1    the chief and there is discipline, or what have you, there is a

2    very quick turnaround in getting those cases to the commander

3    who they're assigned to.

4         We have looked at lack of planning to include the analyst

5    assigned to the Internal Affairs Division.       She does the

6    tracking.   Then a notification, in addition to the task that

7    the commanders have, to the commanders when the cases are

8    meeting close to about a month out from the 180 days.        So

9    that's occurring.   If there is an issue with that, we have a

10   protocol that she would include me, that I would get involved.

11   That only had to happen twice and we have been on top of that.

12        I think, in addition to the training that's been going on,

13   the investigations are coming back, they are a bit more

14   thorough.   There is less push-back we have to do.       There are

15   still a few tweaks that we have to make to it, to the system as

16   a whole, but I have no doubt we will not be missing this

17   particular task again.

18            THE COURT:   All right.    So do you have now the quality

19   and quantity of staff in order to meet -- in order to comply

20   with the standard in the NSA?

21            MR. MILLINGTON:    Yes, Your Honor.     I, additionally,

22   asked the chief for an additional division-level investigator.

23   I had two when this occurred.     Now I have three.     And I feel

24   like that's going to be adequate to maintain and manage the

25   case loads that we currently have.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 11 of 56   11
                                PROCEEDINGS

1             THE COURT:   Are you satisfied that the way in which

2    you addressed the backlog, by bringing in a number more people

3    in order to do the investigations and get them completed, that

4    they were done with the same rigor and appropriateness that any

5    other investigation was done in your office?

6             MR. MILLINGTON:    I would say, yes, with the caveat

7    being that these were investigators who were not assigned to my

8    division.   But, they were vetted properly, and we also made

9    sure that we trained them up to the standard we were expecting.

10   So, I don't see that we're going to have a deficient problem.

11   I think we're just fine in what was completed.

12            THE COURT:   I'm going to ask the IMT to take a look --

13            MR. MILLINGTON:    Yes, sir.

14            THE COURT:   -- at some of those backlogged cases to

15   see, make sure that that's the case.

16            MR. MILLINGTON:    Absolutely.

17            THE COURT:   Let me push on to -- I just had one

18   question on a complaint that you may or may not be familiar

19   with the answer, but there is one case where an investigator

20   deemed an officer not credible --

21            MR. MILLINGTON:    Yes.

22            THE COURT:   -- and then did not sustain the complaint.

23   And so I'm interested in how that conclusion was reached and

24   what happened to the officer.

25            MR. MILLINGTON:    So, I will, without getting into
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 12 of 56        12
                                PROCEEDINGS

1    personnel issues, I can explain the circumstances around it.

2    When the case was completed, I didn't review it.        I believe, if

3    I'm not mistaken, it was brought to my attention by

4    Commander Irvin through the course of his reviews that we

5    normally have on a monthly basis.

6         When I reviewed the case myself, I saw that it was

7    troubling.   I immediately saw that there was concern and so

8    there was actually an addendum written -- so the subject was

9    separated from the Department, and was also sustained for

10   multiple allegations.

11        The issue with the credibility was addressed, because we

12   reassessed the allegation that it pertained to, and the subject

13   was sustained -- ultimately sustained for that allegation.            So

14   it was corrected.

15        I didn't wait to be told to have that done.        I understood

16   what the expectation was.     I also wasn't comfortable with the

17   credibility assessment and, ultimately, was not sustained.            We

18   corrected it.    I included it in an addendum with regards to the

19   facts of the case, and I felt that it was resolved

20   appropriately.

21            THE COURT:   Okay.    Great.   Thank you,

22   Captain Millington.

23            MR. MILLINGTON:    You're welcome, sir.

24            THE COURT:   Now, Assistant Chief Allison.

25            MR. ALLISON:    Good afternoon, Your Honor.      Daren
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 13 of 56   13
                                PROCEEDINGS

1    Allison.

2               THE COURT:   Good afternoon.

3         So, obviously, I'm interested in the use of force and the

4    OIG's finding of systematic underreporting, particularly with

5    respect to African-American and Hispanic subjects, and I want

6    to know what you're doing about it.

7               MR. ALLISON:   So, Your Honor, there were several

8    recommendations, as you are aware, that came out of that audit.

9         One of the foundational principles that came out of that

10   audit had to do with some of the policy issues that were raised

11   in the previous Task 22, that had to do with pointing a

12   firearm, the subjectivity of the certain force reportings and,

13   additionally, pointing a firearm or defensive tactics

14   takedowns.    And so part of the issue that we feel would fix a

15   lot of these issues is that clarity.

16        In fact, we met today with the monitoring team to work out

17   some nuances.    We have actually presented it to the Police

18   Commission.    They did all vote on it, with an additional change

19   that we need to -- just sort of analyze and discuss and make

20   sure that it is clear and appropriate.      But that's one fix.

21        The other fix that came out of the recommendations had to

22   do with retraining, particularly around the use of video, the

23   use of relationships between supervision, and how to better

24   link supervisors to the arrest approvals, report reviews, use

25   of force investigations.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 14 of 56    14
                                PROCEEDINGS

1         And so we started with a focus group to hear from the

2    doers, what can help you get the job done, make sure that there

3    is communication at hand.    We held a focus group and our

4    training division is preparing training to roll out in person

5    to the rank and file to talk about those issues at hand.

6         Regarding the disparity, as you mentioned, that was very

7    apparent that -- I think it was 88 percent were

8    African-Americans and, I believe, the other 12 percent

9    Hispanics.    We also looked at a pool of that.     So 47, we pulled

10   out 17 that were unreported.     We also noted the disparity in

11   the pool of the 47, where 83 percent were African-Americans and

12   12 percent Hispanics.    So we had a pool that had clear

13   disparities and the sample that was reviewed had actual

14   underreporting.

15        So the disparities, as you know, are very important to the

16   organization.    We take a very close look at it, not only with

17   our risk management and the use of force stop data, and how we

18   intervene, income disparities.     And that is one of those things

19   that has helped us drive down, not only the footprint of

20   African-Americans that are stopped, but even having a reduction

21   in African-American disparities by, I believe, about 10 percent

22   on average.   And we are intentional about continuing that work

23   to continue to make an impact and be very focused on how we

24   police in the City.

25            THE COURT:   Are you focused on the fact that it's
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 15 of 56   15
                                PROCEEDINGS

1    100 percent people of color that were the people who suffered

2    from the underreporting?

3             MR. ALLISON:    Absolutely.    It's not lost on me to know

4    that was that high disparity.     It was 100 percent.

5             THE COURT:   It's really not lost on me.       For the

6    length of time that this case has been going on and for that to

7    be a fact in 2019 is deeply disturbing.

8             MR. ALLISON:    We have taken back -- just to kind of

9    give you an update on the 17 cases.      As the Court knows, 17

10   cases were referred for underreporting to Internal Affairs.

11   And we'll take a whole look at the actual contact, assessing

12   performance and supervision of the incidents, along with an

13   additional five that didn't involve underreporting, but were

14   other discovered violations.

15        I know that Internal Affairs has completed seven

16   investigations that I'm aware of.      Six of them were for

17   underreporting.   One was for the additional moral violations.

18   And so, as far the findings that have been reported out are --

19   of the six underreported, four came with exonerated unfounded

20   findings, and two came with sustained facts for the

21   underreporting part of it.

22            THE COURT:   You mentioned the risk management meeting

23   which had helped address some of this.      And the last one I went

24   to, I was very impressed with the questions that were being

25   asked and the depth of understanding of the captains who were
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 16 of 56   16
                                PROCEEDINGS

1    responding.    I really was.

2         How do you explain the fact that there were four squads of

3    people who were responsible for a significant number of these

4    problems?   Why hasn't that been understood through the risk

5    management meetings and addressed?

6         It really makes me question whether there is an analytical

7    piece and then an implementation piece that are separate and

8    not working very well together.

9             MR. ALLISON:    Your Honor, that's a very -- that is a

10   good point in how we use risk management to discover the

11   underreporting.   That's something that, after the first audit,

12   the executive team really kind of grappled with, how can we

13   assess that.

14        If we look at the data, what's typically looked in these

15   past risk management meetings, we always looked at high-flyers.

16   That was always sort of the go-to, high stops, high

17   disparities, high complaints, high uses of force.

18        In 2018, which is the span of the audit, we really weren't

19   looking at low-flyers.    And the only time we really looked at

20   low-flyers were for just activity, in general.       You know, how

21   many people being stopped, in general, just to see, is there

22   some ways of going out and is there some kind of de-policing

23   going on.

24        We didn't look at, okay, what about the squads that have

25   low force-to-arrest ratios?    And this is before the theme of
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 17 of 56     17
                                PROCEEDINGS

1    underreporting.   And once OIG made their findings back in late

2    2018, for the 2019 risk management, we started looking at

3    low-flyers of force-to-arrest ratios saying, okay, you have a

4    lot of arrests -- say 300 arrests -- but the squad didn't use

5    any force.   So let's take a look.    It's a 0 percent

6    force-to-arrest ratio.    Let's take a look at why that is.       Are

7    they not reporting correctly?     Are they coming into encounters

8    that are more likely to have force?      Or maybe are they using

9    good tactics that are avoiding the use of force?

10        So we have been setting up deliverables in 2019 from those

11   risk management meetings to not only look at the high-flyers

12   but look at the low ratio of force-to-arrest and coming back

13   with area-driven audits to see if there is something there with

14   underreporting.

15        With the four squads, because of that mindset and premise,

16   we weren't necessarily looking for low-flyers in 2018.         But I

17   will say there are some squads that did have some individuals

18   on monitoring.    And the monitoring intervention process was

19   never intended to be punitive, but to prevent people from

20   walking down a path that would eventually lead them to trouble.

21        And so for some of the squads we looked at, for example,

22   one of the four squads, they had one person in monitoring for

23   the span of 2018.    When you look at the individual's high-flyer

24   indicators, there wasn't anything popping up on the radar for

25   2018.   So if we step back and maybe, in retrospect, maybe
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 18 of 56    18
                                PROCEEDINGS

1    looked at low-flyers for the arrest-to-force ratio, maybe that

2    would have bubbled itself up to where we could have actually

3    taken a deeper dive.

4         So I think coming out of the OIG audit there were some

5    good points that we learned from and some lessons learned that

6    we took back and put into the 2019 year risk management.

7             THE COURT:    You mentioned the supervisory monitoring.

8    There is a mention in the CMC that in Maricopa County they

9    videotaped supervisory monitoring.      What do you think about

10   that?

11            MR. ALLISON:    I think that just from an honest gut

12   reaction -- I think from a point of having an officer -- and I

13   think that -- well, let me back up.

14        People are placed on monitoring for various reasons.         It

15   could be performance reasons or personal reasons.        One of the

16   things we want to encourage is self-reflection and

17   self-awareness.   Part of that is being honest and open about

18   whatever you are going through, either personally or

19   professionally.

20        I think that sometimes, if there is a sense that we're

21   videotaping that type of potentially intimate dialogue, it can

22   have a chilling effect and be counterintuitive to what we're

23   trying to accomplish with that relationship building and just

24   that self-awareness we're trying to achieve.

25            THE COURT:    And so how should I judge the
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 19 of 56       19
                                PROCEEDINGS

1    effectiveness of the supervisory monitoring?

2              MR. ALLISON:   I think one of things we need to look at

3    is:   If you're placed on monitoring -- it's not punitive -- but

4    we see a change in behavior.     Maybe complaints are down.       Force

5    is going down.   The high-risk indicators are having an impact.

6    Then I think you can say that:     All right, monitoring is having

7    an impact.

8          So we're looking for, again, a change in behavior to

9    prevent them from walking down a path that can get you,

10   ultimately, in trouble.

11             THE COURT:   Was there anything -- changing the subject

12   a little bit.    Was there any correlation that you saw between

13   intelligence-led stops and the failure to report use of force?

14   Did you look at that?

15             MR. ALLISON:   So I looked at it from a sense of

16   on-views versus dispatch calls for service.       I didn't really

17   get into the intel-led driven piece of it.

18         And I'll tell you that of the cases I looked at -- and let

19   me back up.   Strike that.

20         So the underreporting, no.    But I actually was looking at

21   it from the Level 3's.    I looked at two sets of data.      So

22   Level 3 I looked at from a sense of intel-led versus dispatch.

23   For the actual 17 cases, I didn't do a deep-dive into how they

24   got to that state but I can go back and look at those 17 cases

25   to see how that was led.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 20 of 56   20
                                PROCEEDINGS

1             THE COURT:    What about the use of -- the violation I

2    should say of the PDRD policy and the unreported or

3    underreported use of force?

4             MR. ALLISON:    I think that goes along with the

5    reporting use of force.    I think the two things that

6    highlighted from the OIG audit is there will be training,

7    which, one, we have done.

8         Two, for intentionality in misconduct, the referrals to IA

9    to see if, in fact, there was misconduct there.

10        And then the third thing that we worked on is to actually

11   get to try and mitigate -- because, understanding that there

12   will be stress situations.    You know, that for the delayed

13   activation -- which, in my experience, I tend to see a lot more

14   of than, quite frankly, no activation -- is to set the system

15   to where we have a buffer.    So if -- you can be in high-risk:

16   Oh, I have got to activate that.     When you do activate, the

17   system is set up to have a 30-second buffer to catch up and

18   actually catch the sustaining facts leading up to the incident.

19        And we're also exploring technology -- this is another

20   reference in the OIG audit -- and we have met with a couple of

21   different companies.    And we're looking for a VRP process,

22   so -- later on this year -- is technology that, not only when

23   you drag your firearm from the holster that will indicate that

24   you're drawing your firearm from the holster, but that can

25   actually activate cameras in those kind of high-stress
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 21 of 56    21
                                PROCEEDINGS

1    situations as well.

2         So the Department is exploring different ways to mitigate

3    any misconduct, even potential human errors.

4             THE COURT:    Okay.    All right.   I think that's all the

5    questions I have.   Thank you.

6             MR. ALLISON:    Thank you, Your Honor.

7         Chief Armstrong.

8             MR. ARMSTRONG:    Good afternoon, Your Honor, Leronne

9    Armstrong.

10            THE COURT:    Good afternoon.    So tell me about the

11   status of recruiting for African-Americans for the force, both

12   recruiting and hiring.    How are things going?

13            MR. ARMSTRONG:    Your Honor, I think recruiting and

14   hiring is in the training division shop specifically, I think.

15            THE COURT:    So let's bring up that person.      Just stay

16   here, though.

17            MR. ARMSTRONG:    I'll stay, Your Honor.

18            THE COURT:    So who should I be asking for?

19            MR. PEREDA:    That will be Director Gleason, Your

20   Honor.

21            THE COURT:    Okay.

22            MS. GLEASON:    Good afternoon, Virginia Gleason, Bureau

23   of Services.

24            THE COURT:    Great.   I was going to ask you later about

25   vision, so I'm glad you're here.     But now tell me about hiring
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 22 of 56        22
                                PROCEEDINGS

1    and recruiting efforts that you're making everywhere.

2         So I'm particularly interested in African-Americans,

3    women, people of color.    Where are you?

4              MS. GLEASON:   Great.   I happened to bring a handout

5    for you today that I can pass up for you now, or later.

6         So we have tried a number of very interesting things.            We

7    are leveraging some technology in different ways than we have,

8    because we realized that reaches out to a different group of

9    people.

10        We put priority on focusing in the Greater Oakland area.

11   We try not to say specifically "the City of Oakland," because

12   then we may be pricing a lot of candidates out because it is so

13   expensive to live there now.

14        We recently did a campaign that was very innovative where

15   we used BART stations within the City of Oakland to recruit.

16   And we have a new academy class that starts Monday the 26th of

17   August.   We have 44 people in that academy.      And we have eight

18   women and we have 36 men.    Or -- I'm sorry.     We have 11

19   Hispanic men, 10 Asian men, six African-American men, three

20   Caucasian men, three Pacific Islander men.       And of our women,

21   we have four Caucasian, three Hispanic, and one Asian.         So that

22   is how people came through the process as they went through the

23   backgrounding process.

24        And we have spent some time looking at all kinds of

25   different risk factors as they relate to a person's history as
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 23 of 56     23
                                PROCEEDINGS

1    they come in.    We are looking at the totality of the person,

2    their whole life, good, bad, otherwise.      We try to consider the

3    age at which they maybe did foolish things in their past.         And

4    spent some time looking at both the behavioral and also the

5    neurological changes that occur in an individual over time to

6    be able to evaluate those throughout a person's life.

7           We also look to see how people have made efforts to

8    restore themselves so they meet the standards that are required

9    by the State.

10          And we are pretty excited about this class.      We will meet

11   them all collectively Monday as they start.

12          I got -- as of this last week, I got the last data about

13   our recent push of our candidates that we have coming in.         One

14   of the most significant changes there is almost 30 percent of

15   the current people who have applied are women.       That's very

16   high for us.    And so we're trying to make sure that we don't

17   have any artificial barriers for women applicants along the

18   way.

19          Right now what we're focusing on is looking at our

20   pre-hire physical requirements to make sure they are validated

21   to the essential job functions.

22          And we are spending quite a bit of time, as any person

23   drops out of the process along the way, we have them have an

24   independent interview, separate from our academy, where they

25   get to talk to someone about why they are leaving.        And then we
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 24 of 56   24
                                PROCEEDINGS

1    go back and look to see if maybe there are things in the

2    background we missed.

3          Because we realize we are substantially widening the

4    funnel of people that are coming in.      And if we are learning --

5    if we're learning something along the way, we want to make sure

6    we're having the feedback -- it happens very quickly -- so we

7    can change course along the way.

8              THE COURT:   How long is the training program for the

9    44 people that are just starting?

10             MS. GLEASON:   I want to say -- I can't say the exact

11   number of hours, weeks.    I know we adjusted, added some weeks

12   on.   It's a little over six months.

13             MR. ARMSTRONG:    26 weeks.

14             MS. GLEASON:   26 weeks.   There we go.

15             THE COURT:   I sorry to keep you standing here, Chief.

16         Let me ask you while you're here, Director Gleason, about

17   vision implementation.     What happened so that it wasn't online

18   when everybody thought it was going to be online and when will

19   it be online?

20             MS. GLEASON:   So we have our Deputy CEO for the City.

21   So the primary project managers for the Vision system are the

22   City IT department.    And working jointly with them, we're sort

23   of the customer of the system, that as we were doing our

24   validation and user-acceptance testing, we found a few areas

25   where the data wasn't very good.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 25 of 56     25
                                PROCEEDINGS

1         And so working with our City IT department -- and they

2    ultimately made the decision about the go-live date.        They felt

3    they wanted to work on the data quality issues a little bit

4    more.   So rather than have the systems go forward and have to

5    correct data -- and we completely agreed with that.        So as they

6    work on cleaning up some of the data so that the dashboards --

7    which are functional.    The issue is the data coming into them.

8    The dashboards themselves are working fine -- that we wanted to

9    make sure that we had all the correct information.

10             THE COURT:   Okay.   And the date?

11             MS. GLEASON:   The date -- currently, the date that we

12   have been given by the City CIO is October -- is when we hope

13   that it will be live.

14             THE COURT:   Some day in October.

15             MS. GLEASON:   So we're doing the training.      We started

16   user-acceptance testing today.     And they have allowed me to

17   make the offer to you that they would come and do a

18   demonstration for you -- we can't do an open-court

19   demonstration because of the nature of some of the data -- of

20   it for you and the plaintiffs' attorney, the monitoring team, a

21   small group of people, so you could see how it's working and

22   how they can manipulate it and what level of detail it allows

23   them to see.

24        One of the best parts of the system is that the delay that

25   used to occur as the information was batched up for the risk
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 26 of 56       26
                                PROCEEDINGS

1    management meetings, the delay now is it only 24 hours.

2    Previously it was a month or so.

3               THE COURT:    Okay.   And so the time to do that would be

4    sometime in October?

5               MS. GLEASON:    Well, we have a data set that we can use

6    that -- I mean, for us it matters because maybe Officer Smith

7    actually should be in this squad and he is not.         So

8    irrespective of the names, the functionality of it is something

9    that you could see sooner than that, maybe within the next few

10   weeks, if you would like.

11              THE COURT:    Okay.   Thank you very much.

12              MS. GLEASON:    They have also offered to come here, if

13   that's --

14              THE COURT:    That's a very nice offer, but I don't want

15   to put people out.      And everybody else might be over in

16   Oakland.    So maybe I can do that and combine it with an area

17   risk management meeting, which I would enjoy going to.

18              MS. GLEASON:    Either way, they are proud of it and

19   happy to show it to anyone.

20              THE COURT:    Thank you.

21        So, Chief, back to you.      Tell me where things stands with

22   Task 34.

23              MR. ARMSTRONG:    Your Honor, we believe that we're

24   making a lot of progress with Task 34.      We are moving forward.

25   We believe that our stop data collection is strong.          Ever since
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 27 of 56   27
                                PROCEEDINGS

1    we implemented the requirements of AB 953, we have the most

2    comprehensive data collection form, probably, in the state,

3    which includes not only the mandated required information, but

4    also the additional information that is used to compile stats

5    for the risk management meeting.     So we made the decision --

6    the Chief made the decision at the beginning of that process to

7    not just collect the mandated data, but also collect the

8    additional data.   So I do think from that perspective we have

9    continued to move forward.

10        I think the risk management meetings have proven to be

11   strong.    Our captains and command staff have really taken on

12   the responsibility of taking deep dives into their staff.         I

13   think it was mentioned earlier, the squads, one of those four

14   squads that you mentioned earlier, was actually identified in a

15   risk management meeting.    That squad was broken up as a result

16   of that.

17              THE COURT:   As a result of the risk management

18   meeting?

19              MR. ARMSTRONG:   Yes.   As a result of the risk

20   management meeting identifying high-flyer officers in that

21   squad, drilled down and looked at the behavior of some officers

22   in that squad, actually led to the supervisor being removed

23   from the squad because of the activity of the officers, as well

24   as even the acting commander -- who was preparing to be

25   promoted to lieutenant -- was not promoted because of what
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 28 of 56       28
                                PROCEEDINGS

1    we -- what came out of our analysis based on them being

2    identified during the risk management process.

3         That was even prior to the area risk management meetings,

4    which we really feel are important because they allow a captain

5    to really begin to filter it down to the lowest levels, having

6    sergeants be a part of that risk management, which Your Honor

7    will get a chance to see.    We've seen much more buy-in, much

8    more clear understanding for supervisors of what's expected of

9    them and sort of how we're reviewing the data.

10        We are moving forward with the dashboards.        That is the

11   part of the vision.   We expect those to be ready in October.

12   We have seen some early templates of the slides that will be

13   used.   It is really a unique system that will give us a lot

14   more information in realtime, much more than we have now.

15        So now we issue the slides on a monthly basis when the

16   dashboards are ready.    Sergeants and officers and command staff

17   will be able to look at data immediately on their computers,

18   so -- which will allow them to have more meaningful

19   conversations with their staff, not wait until risk management

20   meeting, or area risk management.

21        So we hope to continue to filter that down, so even the

22   police officers understand the way in which they are being

23   evaluated, the way in which we are trying to examine risk.            I

24   think that's our overall goal to Task 34.

25        I think the other thing that you mentioned, Your Honor,
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 29 of 56        29
                                PROCEEDINGS

1    around Task 34 is the disparities.      We -- obviously the chief

2    and all of the executive team know that the disparities rate is

3    much too high.   We have been trying different strategies to

4    help bring that disparities number down.

5          Like Chief Allison mentioned, over the last 18 months we

6    have seen that disparity percentage come down 10 percent,

7    particularly African-Americans.     And that is really -- the

8    chief -- the chief wanted to try some different things, like

9    beat integrity, where we instructed officers, particularly when

10   we're talking about non-intel-led stops; these are equipment

11   violations, things of that nature, to limit those to the beat

12   that you're assigned to, what we call in policing is

13   "poaching," where an officer is working one beat, he goes over

14   to another beat to make stops.

15         So we want to reduce that by saying:      If you're going to

16   make traffic stops, they need to be traffic safety stops.         We

17   want to make it clear, intelligence-led stops are what we focus

18   on.   We don't want to make the community unsafe by not making

19   traffic stops, traffic safety stops they are violent to public

20   safety, but we want them done on your particular beat.

21         So really trying to emphasize that.     We think it is having

22   an impact by officers reducing the number of stops they go out

23   and chase and just staying on the beat they're assigned to,

24   looking for traffic crimes in the area they're assigned to.           So

25   strategies like that, we believe are helping to bring down the
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 30 of 56    30
                                PROCEEDINGS

1    disparities.

2          Don't know, this is new for us, so we'll continue to try

3    to -- our command staff is very creative.       They all understand

4    what we're asking.     So they are coming up with different

5    strategies in order to do that.

6          Captain Joshi who was in Area 4, one of the things he did

7    in particular was give officers things that they can do in lieu

8    of making stops.   Community-based things, going out and meeting

9    with community members, walking, different things that they

10   could engage in, besides using traffic enforcement stops.         So

11   these are things, Your Honor, that we continue to move forward

12   on.

13             THE COURT:    Thank you very much.

14         All right.   Plaintiffs.   Mr. Chanin.

15             MR. CHANIN:    Thank you, Your Honor.

16         Your Honor, Defendants' portion of the case management

17   conference statements fails to seriously confront the fact

18   that, when force was used, every person for whom there was no

19   use of force was either Latino or African-American.        The

20   Defendants' brief says and I quote:      Lastly, in the very small

21   sample size, too small to draw any statistical conclusions, the

22   percentage of African-Americans who are arrested was lower than

23   the percentage of unreported force against African-Americans.

24         Your Honor, in fact, OIG found that 100 percent of those

25   subject to force that went unreported were Hispanic or
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 31 of 56     31
                                PROCEEDINGS

1    African-American.   This finding cries out for a more

2    comprehensive study, but the OPD is silent on what they plan to

3    do about these figures, and do not even mention any further

4    study that would allow them to draw any statistical conclusion

5    as to just how big this problem is.

6         The monitor has noted in his most recent report that,

7    quote:   We, again, identified numerous incidents in our review

8    where we believe that additional verbal communications and

9    explanations with persons who were contacted might result in

10   reduction in the need to use physical force.

11        We would like a study to focus on this unreported and,

12   perhaps, unnecessary force, whether it's largely confined to

13   Latinos and African-Americans as was -- as is suggested.         For

14   while it is true that the reported -- use of force reported was

15   within policy, using extra force against people on the basis of

16   race is unconstitutional even with -- if within -- in policy.

17        I would now like to turn to risk management.        When the OIG

18   began their investigation, I met with them and made the

19   suggestion:   Arrange all the cases in your sample of

20   non-reporting by squad.    If, at the end of the process, the

21   incidents of non-reporting are spread evenly over the

22   approximately 50 squads in the OPD, you probably have a

23   training or policy problem.     However, if the non-reporting is

24   confined to a relatively small number of squads, you probably

25   have a discipline problem.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 32 of 56   32
                                PROCEEDINGS

1         The OIG found that 12 of the 17 incidents of

2    underreporting involved just four squads of officers.

3    Furthermore, 12 of the 43 officers and sergeants assigned to

4    the four squads were under supervisory monitoring at some point

5    in 2017.   So it is clear that the problem involves a small

6    number of squads who are allowed to exist for an unacceptable

7    period of time after it became clear that they were problem

8    squads.

9         Your Honor, this has been an ongoing problem for the

10   Oakland Police Department for many years, going back to the

11   rioters and perhaps before them.     It has always been a small

12   group of officers whose conduct hurt the reputation of a

13   greater number of officers who come to work every day and do

14   the difficult job of policing Oakland in a manner that brings

15   appropriate praise and credit to the OPD.       However, it is the

16   failure of the command staff over many years who failed to

17   timely recognize and appropriately discipline a small group of

18   outliers who bring discredit to the many police officers who

19   are doing a good job.

20        Now, the OPD recently informed me that the squads had been

21   broken up, so the question remains when and why they were

22   broken up.   And I have been nagging them about that for a

23   couple of weeks now without an answer until today.

24        Did the risk management process really work?        We just

25   heard that it worked on one squad.      What about the other
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 33 of 56        33
                                PROCEEDINGS

1    squads?   Were they broken up not until the annual rotation?          Or

2    were the quads broken up because of the OIG report and its

3    attendant publicity?

4          Were the squads broken up because of some serious

5    incidents, such as the Pawlik shooting?      How much time passed

6    before it became clear these squads were outliers?        How long

7    after it became clear the squads were outliers were they broken

8    up?

9          The monitor said, and I quote, in his recent report:        The

10   analysis of force reporting and PDRD policy violations includes

11   the finding that squads with the highest rates of problems also

12   had the highest number of officers in monitoring and

13   intervention under the risk management process.

14         That suggests the limited effectiveness of risk management

15   in addressing these issues.     That weakness is not, however,

16   addressed.   The risk management process, a potentially powerful

17   resource for the changing the culture, is ignored in the

18   chief's written response to the problems detailed in the OIG

19   report.

20         Your Honor, we agree with that.     Thank you.

21             THE COURT:    Thank you.

22         Mr. Burris, did you have anything you wanted to add?

23             MR. BURRIS:   Yes, Your Honor.

24         Your Honor, there are some areas that are kind of

25   disturbing to me in the monitor's last two reports and they go
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 34 of 56   34
                                PROCEEDINGS

1    to the fundamental issues of the length of time that this

2    matter has occurred and continues to occur.       It goes to the

3    culture.

4         You know, we had a lot of discussions before this case

5    started and I wrote a book about policing and culture and you

6    can't really -- and the challenge of it.

7         And I look at some of the comments that were made, it just

8    seems to me some of it is so fundamental to the constitution of

9    policing that it's hard for me to imagine why it continues for

10   16 years unless there is a deep-seated form of culture that is

11   resistant to it.   And that's disturbing to me.

12        The monitor makes reference to the issue of deescalation.

13   And we talk about deescalation all the time, but it doesn't

14   have to be mentally-impaired people.      It could be everyday

15   cases.   What the monitor suggests is that there were a number

16   of force cases they looked at that deescalation, verbal

17   contact, communication should have taken place.

18        To me it is very disturbing that if you, in fact, can use

19   verbal persuasion -- verbal judo as it's been called in some

20   places -- that ought to be done, as opposed to physical force,

21   if possible.

22        And so it seems to me that's part of a culture that

23   exists, that you go to force when you don't have to go to

24   force.   And I think that some efforts should be made by the

25   Department to look at those kind of issues to see whether any
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 35 of 56     35
                                PROCEEDINGS

1    kind of force was necessary or whether verbal measures should

2    have taken place.

3         The other area that was noted -- and this goes to the --

4    and I think the Court may have referenced this earlier -- and

5    that is the underreporting of force of contact.

6         It's not just the drawing of the weapons but when you have

7    more than one person that uses force on a person, the monitor

8    suggests that only one of those people is reporting it.         Well,

9    the truth of the matter is, if all of them are using it, using

10   some force, they all should be reported.

11        And it seems to me when you get to the integrity of the

12   use force by the Department or its officers, then it should be

13   noted as part of the rules and regulations that anyone who uses

14   force on an incident, whether it's one, two, three, or four

15   people, it ought to be reported as use of force.        So that goes

16   to the issue of underreporting.

17        And, of course, the other issue that has been the bugaboo

18   of policing, not only here but everywhere, and that is officers

19   who are present on a scene, all of whom may have seen what

20   happened, but most of them don't report what they saw, what

21   happened.    And it goes to the whole questions of code of

22   silence.    When you have seen something and you act like you

23   didn't see it, to me, that's a violation of one's duty and

24   integrity.    And it also goes to the culture of the Department,

25   goes to the culture of policing.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 36 of 56      36
                                PROCEEDINGS

1         So I think examination should be made about when a number

2    of officers are present on the scene and one or more of them

3    uses force, but others did not and they claim they did not see

4    it, to me, that's a travesty.

5         And I remember very clearly when we were doing the Rodney

6    King case, there were a number of officers on the scene.         There

7    were LAPD officers.    There were LA school -- Unified School

8    officers.   But when it came down it to -- and CHP officers --

9    none of them saw it.   And there was -- it was difficult trying

10   to get to all of them.    And we had a lot of discussion.       But it

11   was about something within the culture of the Department that

12   allows officers or caused them not to report bad things when

13   they have seen it.

14        And seems to me we don't ever get to a department that is

15   substantially free of a -- substantially in tune with a sound

16   culture of constitutional policing until all officers buy into

17   that concept.   And it seems to me, after 16 years, that should

18   not be at issue, but it is and so I have some real concerns

19   about that.

20        One last point I want to go to, and this is about the

21   recruiting and hiring practices.     Certainly sounds as if good

22   efforts are being made since we last talked about this, when

23   the concerns were raised by the Black Officers Association and

24   others.   But that doesn't go to the issue that I have the most

25   concerns about.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 37 of 56    37
                                PROCEEDINGS

1         Granted, it looks like a worthy effort has been made to

2    get a good academy and other good people have been promoted.

3    But the question is:   What if?    What if five years from now, it

4    changes, and these people are gone?

5         And so we don't know -- and so what I was concerned about,

6    which -- I raise this issue whenever I can with -- the question

7    that we want:   Is the criteria that is established for the

8    evaluation and the selection of new police officers one that

9    has some standards that could go on and be used in the future

10   and so that everyone knows what those standards are?

11        Now, granted that flexibilities occur with changing times

12   and things of that nature.    But there ought to be a set of

13   criteria that's used for the evaluation and the selection

14   process.

15        And so, I think there is not enough to say:        We have this

16   set now.   What's important is, do we have a set of criteria for

17   future evaluations when these individuals are not here and

18   people may be in place that are not as consistent, which is

19   what was the complaints were before that -- how this came

20   about.   Because there was complaints about inconsistency of how

21   new recruits were selected.     So I want to make sure that,

22   before we leave this process, that we have got a consistent set

23   of criteria for evaluation.

24        Now, understand that -- and maybe it all should have been

25   focused around the same disparity study team who did that, and
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 38 of 56      38
                                PROCEEDINGS

1    the officers responsible for that should have been part of

2    that, but I thought that a committee was being put in place

3    that included the stakeholders who would then sit down and work

4    through what the criteria ought to be.      It could be the very

5    criteria established for the group, but it ought to be a

6    roadmap or footprint for the next person in the position.

7         That's what I think we should be looking at.        It's all

8    part of work trying to get to constitutional policing, because

9    that's what it is.     And all the issues around race and those

10   issues have all been discussed.      I think the Court has been

11   clear and pointed about what the direction ought to be.

12        Thank you.

13             THE COURT:    Thank you.

14        Mr. Lucia.

15             MR. LUCIA:    Good afternoon, Rocky Lucia for OPOA.

16        Your Honor, we have, as you know, a very limited role as

17   intervenor.   From our CMC statement we continue to beat the

18   drum of collaboration and assistance.

19        I'm concerned, as OPOA is, that there is a suggestion or

20   at least a feeling that the culture hasn't changed, perhaps,

21   enough.   And as I sat here today in court I thought:       What

22   could the OPOA do other than engage in regular meetings?

23        We have participated in the monthly meetings.        We

24   participate in meet and confers.     The leadership of the OPOA

25   has been very active in assisting the implementation.          We have
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 39 of 56         39
                                PROCEEDINGS

1    not been an impediment in any way whatsoever since the

2    inception.   I have been here since the inception.

3          So -- and I understand Your Honor's concern.       You are new

4    to the case.

5              THE COURT:   Not so new as I was.     I am a lot more

6    senior than I hoped to be.

7              MR. LUCIA:   So, to jib John and I, you are new to the

8    case.

9          So what I'm just going to put out there -- and my client

10   has not sanctioned this -- is an invitation to you to think of

11   some way to hear the voices of the men and women who are really

12   at issue here.    The men and women who really are trying,

13   I believe, as a group to conform.

14         Most of the men and women who we're talking about who are

15   working today weren't around when the case started.        Most of

16   the men and women who are here today in positions of leadership

17   weren't in this courtroom or in Judge Henderson's courtroom

18   when this case started.

19         I can tell you that there has been a cultural change.           But

20   I'm not here to offer evidence and my opinion personally

21   doesn't matter.    But I don't know any other way for you,

22   personally -- I can write pleadings.      I can write narrative.       I

23   can stand up here for an hour.     I know you're not going to let

24   me.   I have ten minutes.   But the reality is, I would just like

25   you to think about, when you do venture across the bridge and
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 40 of 56     40
                                PROCEEDINGS

1    you do visit members of the command staff, that you think about

2    venturing over to 555-Fifth Street, to the building that houses

3    the union, and meet with the men and women who really are

4    trying.   And they are doing a really good job.

5         Jim referred to outliers.     That group of outliers is very

6    small.    They, the command staff, the mayor, the chief, they are

7    winnowing that number down dramatically.

8         The reference to constitutional policing, we don't see a

9    lot of claims.   We don't see a lot of headlines.       We see a lack

10   of reporting, maybe a lack of oversight.      But we don't see

11   evidence of unconstitutional policing in the bigger picture.

12        So I would just say --

13              THE COURT:   Mr. Lucia, let me just stop you there.

14              MR. LUCIA:   Yes.

15              THE COURT:   First of all, I have the highest regard

16   for the police officers who work in Oakland.       And they put

17   their lives on the line, they are doing extraordinary -- they

18   have great heroism and courage.

19        You just said that there is no evidence of

20   unconstitutional policing, and that's all I see when I look at

21   the racial disparities that occur.      I mean, just start with the

22   use of force underreporting.

23        So don't make a claim like that.      I accept your argument

24   that almost all of the members of the OPOA are working hard and

25   trying to make things right.     You're not there yet.     And the
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 41 of 56     41
                                PROCEEDINGS

1    City is not there yet.    And that's where we have to get to.

2         So and I appreciate your offer about having a meeting and

3    I'll take that -- keep that and figure out a way of doing that.

4    That would be useful.

5             MR. LUCIA:    Sure.   What I meant was that we don't

6    have -- there are violations and disparities in numbers.         I'm

7    not denying that's a problem.     But we don't have sustained

8    complaints of excessive force, meaning it's -- the number has

9    shrunken compared to where we started.

10        I guess what I am trying to say is there is evidence of

11   cultural change.    Is it where it should be?     Absolutely not.

12   But I would like you to think about some way to speak directly

13   to the men and women who are out there pushing the patrol cars

14   around and doing their best.

15        Respectfully submitted.

16            THE COURT:    Thank you.

17        Mr. Pereda.

18            MR. PEREDA:    David Pereda for the City.      Your Honor, I

19   take the Court's guidance on the statements to heart and we

20   will adjust going forward.

21        As far as reforms and progress and the path forward and

22   all the issues that have been raised by plaintiffs, I think it

23   would be important for the Court to hear from the chief and the

24   mayor themselves.

25            THE COURT:    All right.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 42 of 56   42
                                PROCEEDINGS

1               MS. KIRKPATRICK:   Anne Kirkpatrick, Chief of Police of

2    Oakland.

3           Your Honor, I appreciate very much going last, actually

4    other than the mayor, to hear the comments that were made to

5    you.

6           When I was in your court the last time, you actually made

7    a remark that I have reflected on quite a bit.       You said,

8    basically, you appreciate that I had high-minded hopes, but

9    that you needed to see real change.      So from a macro

10   perspective, I'm going to speak with you about those real

11   changes.

12          I first want to say and lay the foundation that I know

13   many years ago, as you do, that we can all look at one set of

14   facts the same set of facts, but come to different conclusions.

15   But I also know that facts in context is what is the most

16   important.    Facts out of context will never lead to the truth.

17   So I'm going to put some of our facts into context to show

18   progress and not regression.

19          I appreciate as well, and I had a few statements as well

20   to make to you about the Task 2, and you brought

21   Captain Millington forward.    And what I simply wanted to say is

22   to use an analogy, that what happened in IA, associated with

23   the backlog, is very similar to a car factory that goes either

24   offline in the production or slows down their production in

25   order to retool the factory in order to make a better product
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 43 of 56      43
                                PROCEEDINGS

1    and be more efficient as the system that is the sustainability

2    system, so that no matter who is sitting in the seat as the

3    commander of IA, we have chosen and purposely allowed the

4    backlog in order to retool.     I see that as being a progressive

5    approach to a problem and not a regressive one.

6         I also want to speak in terms of context that people do

7    not, I think, have perspective.     So through June of this year

8    alone, our officers have responded to 183,996 calls for

9    service.   They have touched the lives of around 200,000 people.

10        Of those real-life human contacts, they have garnered 648

11   complaints.    That's a large number when you look at it in a raw

12   term, but when you put it into context that's .0045 or one-half

13   of 1 percent.

14        Those stats are consistent with our use of force.         We used

15   force in those 200,000 contacts, this year alone at .0047.

16   That is also one-half of 1 percent of the time.

17        That does not sound like an agency that is in deep

18   backslide.    Context matters and that is the change that you are

19   looking for.

20        Since I have been here, I have administered 9,376 hours of

21   suspicion.    I have terminated 14 full-time officers.      And that

22   does not take into consideration the academy recruits that have

23   a very high attrition rate.     We get rid of people that we see

24   early on are going to be a risk factor to us.

25        This is police accountability in the form of discipline.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 44 of 56   44
                                PROCEEDINGS

1    Not all police accountability involves punishment.        It also

2    involves the intervention.    That's what we used these early

3    warning intervention systems for.     We first started using that

4    system called PAS in the year 2004.      During the entire year,

5    only one person, one officer was referred to that system.

6         In my first year, in 2017, we referred 43.        Exponential

7    change.    Exponential mindset change.    Today we have 55 officers

8    actively involved in intervention.      Intervention is designed to

9    strengthen competencies for success, and that is our endgame.

10        Moreover, we have not had one officer arrested for over a

11   year for DUI because, thanks to the OPOA and such strong

12   leadership there, and joining in collaborating with us, the

13   message is out that enough is enough, and it will not be

14   tolerated.

15        We have not had one officer involved in a shooting in over

16   a year.

17        We have embraced trauma-informed care and wellness

18   programs internally and our own in-house counselor has reported

19   50 percent increase in officers tapping into wellness support

20   systems.

21        You have already heard about our dramatic drop in stops.

22   That's, indeed, as a result of police tactics that are a total

23   paradigm shift in the world of law enforcement.        Yes, 10,000

24   fewer African-Americans have been impacted by not being

25   stopped.   A positive footprint.    And despite the predictions
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 45 of 56    45
                                PROCEEDINGS

1    otherwise, we are indeed continuing to drive down the

2    disparity, particularly of our African-American community.

3    That is real change.

4         Lastly, I want to speak to the culture.       We initiated true

5    culture shifts in our department on the topic of race and

6    equity.   On our own not a result of the IMT initiating or

7    prorating us.   We, on our own.

8         I personally reached out to the City's Director of Race

9    and Equity, Ms. Darlene Flynn.     I asked her to come in to OPD

10   and do four academy sessions on race and equity.        That alone

11   was a paradigm shift for us.

12        We would like to stand on the fact that we're a diverse

13   organization.   But, as Mr. Burris has referenced, and the

14   OPOA's letter pointed out, you could indeed be diverse and not

15   equitable.

16        We are now building systems that are the sustainability

17   things, no matter of who is here 10 years later, that would

18   address equity outliers, not only in how we hire, but how we

19   promote, who gets training opportunities, and who get choice

20   assignments.

21        And, through our work with Darlene Flynn, we are creating

22   systems that will be sustainable that will address equity

23   issues.   We have begun robust conversations about race and we

24   continue to challenge our biases, as you have seen, in our own

25   risk management system.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 46 of 56   46
                                PROCEEDINGS

1         We are indeed continuing our relationship with

2    Dr. Eberhardt.   There has been a delay due to conflict over

3    discussions about the contract issue, but Dr. Eberhardt and I

4    have spoken.    She has now sent me a proposal to address the

5    very issues that Mr. Chanin and Mr. Burris have addressed

6    regarding how she can join with us to address those 100 percent

7    African-American contacts and Latinos that are affected by

8    force, to help her come in help us address and look at those

9    issues.   So we are, indeed, continuing that relationship.

10        But we're also expanding our relationship with other

11   academic partners.   We have built out a new leadership training

12   program through the Goldman School of Public Policy at

13   Berkeley.

14        I know my time is limited and I could go on and on and

15   talk about the cultural shift program we're bringing into the

16   Department.    I sent a whole team of officers to New Orleans to

17   look at the EPIC program, which we're bringing back to Oakland.

18   And what's EPIC?   It stands for "Ethical Policing Is

19   Courageous."    It's about interventions and how to intervene at

20   a peer level.

21        So Your Honor, OPD is on the move.      We are progressive.

22   We are not regressive.

23        I have not dismissed the criticisms of the plaintiffs or

24   the monitors and their reports.     Although they are staining,

25   regardless I always look for the essence of truth in any
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 47 of 56      47
                                PROCEEDINGS

1    criticisms, and I have adjusted accordingly.

2         The reason I know we are on the right track is that the

3    plaintiffs' counsel has shared with me that their ultimate

4    measuring stick of true change in OPD is that they no longer

5    get any calls from citizens complaining about us.

6         So, Your Honor, it is true that I espouse high-minded

7    hopes, but I also know how to operationalize them into change,

8    really lasting change.    Thank you, sir.

9             THE COURT:   Thank you.    Before you go, Chief, what do

10   you think is your biggest challenge?

11            MS. KIRKPATRICK:    The narrative.

12            THE COURT:   Communication?

13            MS. KIRKPATRICK:    No, sir, the narrative that we are

14   not moving forward.

15            THE COURT:   That's communication.

16            MS. KIRKPATRICK:    That's what I meant.

17            THE COURT:   That's what you think your biggest

18   challenge is?

19            MS. KIRKPATRICK:    I think that's a challenge.       I think

20   there are other -- I think that's the challenge.        I think that

21   we do indeed have culture shift.     I think we have failed in

22   explaining the proofs --

23            THE COURT:   If you could change one thing, if you

24   could address one substantive issue, as opposed to a

25   communication issue, that you think is important for OPD to be
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 48 of 56       48
                                PROCEEDINGS

1    doing that you're not doing, what would it be?

2              MS. KIRKPATRICK:    I would say that probably the most

3    substantive issue would be to have the complaints of our

4    community towards us and our uses of force drop, because I

5    think that those are the most important, as well as the race

6    impacts and disparities.     If those numbers could actually drop

7    to a level that our community would say -- as well as you or

8    the monitoring team and everyone, would be able to say that

9    that reflects that change that you are looking for.        That would

10   be what -- would be the one thing.

11        And I want to know what that is.      And I do know that there

12   is a balance between trying to find a metric that is measurable

13   and one that is not a check-in-the-box.      What's the balance?

14   But knowing the goal line is very important.

15             THE COURT:    So for the next status conference I would

16   like the City's report to include what you have done to focus

17   on that particular issue to improve it.      Okay?

18             MS. KIRKPATRICK:    Yes, sir.

19             THE COURT:    All right.   Thank you.

20        Ms. Schaaf, thank you for taking the time to come over

21   here.   I think it is very important that you do and I

22   appreciate your being here.

23             MS. SCHAAF:   Your Honor, may it please the Court.          I

24   am Libby Schaaf.   I am proud to be the mayor of my hometown,

25   Oakland, California.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 49 of 56    49
                                PROCEEDINGS

1         Oakland is determined to have the most effective and

2    progressive police department in America.       We are determined to

3    complete all NSA tasks but, more importantly, to engage in the

4    continual work of being an industry leader in what is at the

5    very heart of the NSA, constitutional policing and putting an

6    end to racial bias.   That work is eternal work.

7         Now, the Chief and the City Attorney are focused on the

8    tasks appropriately, but I want to focus my remarks on the

9    systems that we have created and need to create to sustain

10   reforms, as well as ensure that we are constantly evolving,

11   constantly striving to improve and be the best.

12        Now, to ensure sustained excellence, we must maintain

13   multiple institutionalized systems.      Each perspective will have

14   blind spots.    We must have redundancy in our systems, and they

15   must be designed to outlive any particular leader.

16        And this work must be continually doing three things, in

17   my mind:    Adopt and embrace the most progressive practices and

18   policies; find and fix performance lapses, because they will

19   happen; and hold people accountable for failure and inadequate

20   progress.    That is the work that I am most focused on.

21        So I want to share where I think we have these systems and

22   what our work ahead is.    Systems to adopt and embrace the most

23   progressive practices and policies.

24        I am also extremely pleased with how embedded our

25   partnership is with Stanford and Dr. Jennifer Eberhardt is.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 50 of 56    50
                                PROCEEDINGS

1    The kind of work we are doing is industry-leading.        It is

2    ground-breaking.   It is utilizing technology and methods that

3    weren't ever even contemplated in 2003 when we entered into the

4    NSA.    The use of machine learning and artificial intelligence

5    to analyze the audio data that's collected from PDRDs, this is

6    literally, I believe, a national contribution to the important

7    conversation around race disparity and racial bias, both

8    explicit and, more important, implicit in policing.        And I am

9    thrilled that we are going to be continuing this kind of

10   analysis of verbal choices and tone.      It's incredible.

11          I recently interviewed Dr. Eberhardt about her book,

12   "Bias" -- which I hope you have read.      It's a fabulous read.

13          And she said she does not know of any other department in

14   the country that is doing this level of work.       And she

15   personally has observed tremendous change within this

16   department.    Because I said not just "adopt policies and

17   practices," I said "embrace."     And I think that has been one of

18   the biggest challenges over this journey, the officers

19   themselves embracing these changes.

20          I also really want to express my gratitude to our Police

21   Commission and the chair, Regina Jackson, is here.        I believe,

22   some other commissioners are here.      And really congratulate

23   their, again, what is recognized as probably the most

24   progressive parole and probation search policy in the country.

25          And evidence from me that this is not just being imposed
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 51 of 56    51
                                PROCEEDINGS

1    on the Department, but is being embraced by it:        The fact that

2    we already have seen a 50 -- roughly 50 percent drop in these

3    searches before the policy has actually been put in place

4    formally, shows that this work was collaborative and embraced

5    by our officers.

6         But there is no substitute for this external role that the

7    Commission is playing in and is going to continue to play in

8    policy development.

9         And, finally, I'm very excited about the work that is

10   being done with the director of our Department of Race and

11   Equity, as the chief referenced, Darlene Flynn.       The CMC report

12   talked about the trainings, but it didn't talk to you about

13   what the next step is, which is, I believe, is most exciting,

14   which is allowing officers, themselves, to self-select to

15   participate in equity teams for the Department.        This is a

16   strategy that we have been using in other departments within

17   the City.

18        And so, again, there is a structure and a system set up to

19   support these teams to do constant and ongoing work to

20   recognize the damage of racial discrimination, historically,

21   and how it is our duty to not just stop perpetuating it, but to

22   actually make up for the past wrongs.      Oakland is unafraid to

23   have the difficult conversations about race.

24        And I also want to appreciate Darlene Flynn for her

25   leadership and partnership with Fred Shavies, one of our
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 52 of 56    52
                                PROCEEDINGS

1    officers who is co-training with her within the police

2    department.   Because this is the some kind of structure that is

3    going to support continued internal cultural change.

4         Lord knows, Oakland has a lot of the external forces that

5    are going to push change on our police department constantly.

6    What I have not seen enough of over my years in public service

7    is that internal push.    This system and structure, I believe,

8    is what is going to actually create that, particularly around

9    racial equity.

10        The second area:    Finding and fixing performance lapses.

11   You said that we have to ask the hard questions.        And make the

12   hard decisions and I, again, want to recognize the role that

13   our Office of Inspector General has played in early

14   identification of problems like the underreporting of force.

15        Now, I ask myself:    Is this bad news welcomed and heard

16   and acted upon?   And how will that change, how could that

17   change once our monitoring team goes away?

18        And so, I believe that the work in front of us -- because

19   while I feel confident that right now that is happening,

20   I believe we do need to put some structures and systems in

21   place to ensure that external systems, particularly the mayor,

22   is constantly hearing what is coming out of the OIG's office

23   and ensuring that it is taken seriously and acted upon rapidly.

24        I do want to commend the OIG for identifying the

25   underreporting of force.    The IAD backlog which, again, I have
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 53 of 56    53
                                PROCEEDINGS

1    read about right away from the bi-weekly report -- which I

2    receive and read -- as well as the failure to use PDRD.         And,

3    again, that gives me the ability to be on top of it early and

4    often.

5         But I do believe that we need to think of a structure and

6    system, particularly, that replaces what we call the

7    "all-parties meeting," which is currently a system that allows

8    us to have those kind of regular check-ins and to create the

9    kind of relationship that makes the OIG feel supported and

10   independently kind of verified.

11        And finally, we need systems to hold people accountable

12   for failure and for inadequate progress.

13        Again, I want to commend the Police Commission and

14   recognize their new role that they play in officer discipline,

15   as well as our risk management system, again, an ever-evolving

16   and improving system.

17        I am pleased to see how evolutions in that risk management

18   system is continuing to increase the number of officers that

19   have been identified for early intervention for monitoring and

20   coaching.   Last year a total of 55 officers were identified and

21   supported through this process.     And I intend to continue to

22   see whether that correlation results in, also, reductions in

23   the undesirable behaviors.

24        So those are just some of the systems that I see working

25   and some of the work that I believe is ahead.
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 54 of 56      54
                                PROCEEDINGS

1         I do want to end by just saying what I appreciate about

2    this chief of police.    I have worked for the City of Oakland

3    for 20 years.    During that time, I have known well and worked

4    with six police chiefs and all five interim chiefs.        And I

5    apologize in advance to them for what I'm about to say:         I have

6    not worked with a chief who possesses such a strong desire and

7    heart to make these reforms, and possesses the ability and

8    skill to start changing the culture within the Department with

9    the rank and file.    I have seen leaders that have had one or

10   the other, but not so much of both.

11        Oakland is a city that is full of community that is

12   fiercely passionate about civil rights, social justice, and

13   racial justice.   There will always be external forces,

14   including politicians, that will demand these kinds of outcomes

15   and behaviors.    I believe that what has failed in the past is

16   leadership that has put in internal structures that will last,

17   as well as reform the culture.     I am encouraged by what I see

18   and I have seen a lot.

19        I am happy to answer any questions.

20            THE COURT:    I don't have any questions.      I appreciate

21   your time and your perspective.     And I very much appreciate the

22   work that you have to do, all the different demands that a

23   mayor has to face, particularly in complex cities.        I just want

24   to commend you for that.

25        And I want to add my perspective.      The buck stops with
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 55 of 56   55
                                PROCEEDINGS

1    you.    You are the mayor and the successes of the police

2    department reflect on you and the failures of the department to

3    meet the obligations that it has under the NSA also stop with

4    you.    And so, I appreciate your goals and I think they are

5    great, and they are not for the chief to make for you.         They

6    are for you to make for the City of Oakland.

7           And so thank you for being here and giving me that

8    perspective, because it's a very helpful one.       And if all of

9    the things that you and the chief have laid out for me today

10   can come to pass, I will be as happy as -- there will be a lot

11   of happy people in this room, but I will be as happy as any of

12   them.

13              MS. SCHAAF:   Thank you.

14              THE COURT:    Thank you all very much.   Final thing is

15   December 18th, will be our next status.

16              MR. CHANIN:   December 18?

17              THE COURT:    December 18th, 3:30.

18          Thank you all very much.

19                  (Proceedings adjourned at 5:00 p.m.)

20                                 ---o0o---

21

22

23

24

25
       Case 3:00-cv-04599-WHO Document 1316 Filed 08/29/19 Page 56 of 56


1

2                         CERTIFICATE OF REPORTER

3              I certify that the foregoing is a correct transcript

4    from the record of proceedings in the above-entitled matter.

5

6    DATE:    Thursday, August 29, 2019

7

8

9

10           __________________________________________________

11              Ruth Levine Ekhaus, RDR, FCRR, CSR No. 12219
                   Official Reporter, U.S. District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25
